Citation Nr: 1705072	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  13-13 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to increased disability ratings for residuals of compression fracture of lumbar spine at L4 with intervertebral disc syndrome-currently evaluated as 20 percent disabling based on limited motion of the lumbar spine, and as 20 percent disabling for associated neurological deficits of the left leg.

2.  Entitlement to a disability rating in excess of 10 percent for residuals of a left wrist fracture.

3.  Entitlement to a disability rating in excess of 30 percent for a left knee disability.

4.  Entitlement to a disability rating in excess of 10 percent for residuals of a left femur fracture.

5.  Entitlement to a disability rating in excess of 10 percent for a right ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and S.R.G.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1977 to August 1983.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2012 decision of the RO that, in pertinent part, assigned a 20 percent disabling evaluation for the Veteran's lumbar spine disability based on limited motion, and assigned a separate 20 percent disabling evaluation for associated neurological deficits of the left leg; and denied increased ratings for residuals of a left wrist fracture, for a left knee disability, for residuals of a left femur fracture, and for a right ankle disability.  The Veteran timely appealed for increased ratings.

In August 2016, the Veteran and S.R.G. testified during a video conference hearing before the undersigned.  Also, during the hearing, the undersigned granted the Veteran's request for a 90-day abeyance to submit additional documentary evidence.

The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran continues to work.  While the Veteran has indicated that he is unable to perform some former work activities due to his service-connected disabilities, he has not alleged that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds no it unnecessary to remand the matter for further action.

The issues of service connection for surgical scarring of the left hip, left foot, and right ankle have been raised by the record in a May 2012 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of increased ratings for residuals of a left wrist fracture, for a left knee disability, for residuals of a left femur fracture, and for a right ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the rating period, the Veteran's residuals of compression fracture of lumbar spine at L4 with intervertebral disc syndrome is shown to be manifested by forward flexion of the thoracolumbar spine beyond 30 degrees.  Ankylosis, incapacitating episodes, and doctor-prescribed bed rest are not shown.

2.  Neurological deficits are shown to be manifested by moderate incomplete paralysis of the sciatic nerve of the left lower extremity; moderately severe or severe incomplete paralysis, or complete paralysis of the left lower extremity is not shown.  Signs or symptoms of radiculopathy affecting the right lower extremity are not demonstrated.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for residuals of compression fracture of lumbar spine at L4 with intervertebral disc syndrome are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2016).

2.  The criteria for a separate disability rating in excess of 20 percent for associated incomplete paralysis of the sciatic nerve of the left lower extremity are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

VA's duty to notify was satisfied by a September 2011 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran's claim decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to his claim have been obtained, to the extent possible. The RO has obtained the Veteran's service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claim decided on appeal, reports of which are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Increased Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2016).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  When a disability has undergone varying and distinct levels of severity during the appeal, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2015).  Moreover, joint testing is to be conducted on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 170 (2016).

Diagnostic Code 5010 directs that arthritis due to trauma be rated as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under that code, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

A 10 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and there are occasional incapacitating exacerbations.  The 10 and 20 percent evaluations based on X-ray evidence may not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Additionally, the provision of 38 C.F.R. § 4.14 directs that the evaluation of the 'same disability' or, more appropriately in this case, the 'same manifestation' under various diagnoses is to be avoided.  Indeed, in Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that, for purposes of determining whether a Veteran is entitled to separate ratings for different problems or residuals of an injury, without violating the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with the symptomatology of the other conditions.

In this case, service connection has been established for residuals of compression fracture of lumbar spine at L4 with intervertebral disc syndrome.  The RO has evaluated the Veteran's lumbar spine disability as 20 percent disabling based on painful motion under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5243; and as 20 percent disabling based on associated neurological deficits of the left leg under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  A hyphenated diagnostic code generally reflects a rating by analogy (see 38 C.F.R. §§ 4.20 and 4.27).

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

Rating Criteria for Lumbosacral Spine

Spinal disabilities are primarily evaluated under a general rating formula.  Here, Diagnostic Code 5243, pertaining to intervertebral disc syndrome, is evaluated under the general rating formula.  

Under the formula, a 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.   38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2016).  

Alternatively, intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the basis of incapacitating episodes over the past 12 months, or under the general rating formula (which provides the criteria for rating orthopedic disability, and authorizes separate evaluations of its chronic orthopedic and neurologic manifestations), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months.  A maximum, 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The notes following Diagnostic Code 5243 define an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

"Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

The notes following Diagnostic Code 5243 further provide that, when evaluating on the basis of chronic manifestations, VA should evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes; and evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or codes.

In general, the rating criteria take into account pain and other symptoms.  In the case of spine disabilities, pain is often the primary factor limiting motion and is almost always present when there is muscle spasm.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurological sections of the rating schedule.  Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) (See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).

Factual Background

Historically, the Veteran sustained several injuries in a motor vehicle accident during active service in 1981.  With regard to his lumbar spine, he suffered a compression fracture of L4 vertebrae and was in bed for seven weeks; he then underwent physical therapy.  During a VA examination in July 1986, the Veteran reported that his back continued to hurt at times when he over-exerted; and indicated that it had never been really serious.  The assessment then was healed compression fracture L4 vertebrae.  VA examination in August 2007 revealed neither paraspinal muscle spasm, weakness, nor tenderness; and the Veteran reported no history of spinal surgery.

On June 2, 2011, the Veteran filed a claim for an increased rating for his lumbar spine disability.

During a September 2011 VA examination, the Veteran reported chronic low back pain radiating to his left hip.  He reported no flare-ups.  Ranges of motion of the thoracolumbar spine were to 70 degrees on flexion; to 20 degrees on extension; to 30 degrees on bending to the right and to the left, with pain from 20 degrees; and to 30 degrees on rotation to the right and to the left, with pain from 20 degrees.  Pain was also noted at the extremes of flexion and extension. There was no decrease in ranges of motion of the thoracolumbar spine on three repetitions or due to pain, fatigue, weakness, or lack of endurance.  Functional loss was noted in terms of less movement than normal, weakened movement, excess fatigability, pain on movement, and interference with sitting and standing and weight-bearing.  The Veteran also reported that, when seated, his left leg went "to sleep;" and that prolonged standing or walking caused increased pain in his back and left hip.

Examination in September 2011 also revealed tenderness to palpation of the lumbar spine, and guarding or muscle spasm severe enough to result in an abnormal gait.  Muscle strength testing was normal, and there was no muscle atrophy.  Deep tendon reflexes and sensory examination were normal.  Straight leg raising test was negative on the right, and positive on the left.  Signs or symptoms of radiculopathy included constant pain and numbness of the left lower extremity, described as moderate and involving the sciatic nerve.  No incapacitating episodes over the past twelve months were noted.  The Veteran reported using a cane regularly for walking.   
  
In August 2012, the Veteran reported experiencing chronic low back pain with neuropathy in the lower extremities.

The Veteran underwent a VA examination in February 2014.  He reported having back pain frequently, and that he had to change positions "a lot."  He reported it was "on and off" and that he had some good days.  The Veteran denied surgery, hospitalization, or bowel or bladder incontinence due to his lumbar spine disability.  He reported no flare-ups.  Ranges of motion of the lumbar spine were to 85 degrees on flexion, to 30 degrees on extension, to 30 degrees on bending to the right and to the left, and to 30 degrees on rotation to the right and to the left.  There was no objective evidence of painful motion. There was no decrease in ranges of motion of the thoracolumbar spine on three repetitions or due to pain, fatigue, weakness, or lack of endurance.

The February 2014 examiner noted that muscle spasms of the thoracolumbar spine that did not result in an abnormal gait or abnormal spinal contour.  Muscle strength testing was normal, and there was no muscle atrophy.  Deep tendon reflexes were normal; sensory examination was normal.  Straight leg raising test was negative on both sides.  There were no signs or symptoms of radiculopathy.  

In August 2016, the Veteran testified that he had back pain pretty much all the time, and that it was "just a matter of degrees."  He testified that he had more difficulty bending over and doing any kind of weight-bearing or lifting.  He testified that he had to shift himself, or transition from sitting a long time or from standing a long time because of the pressure.  The Veteran also testified that he avoided taking medication for pain, other than ibuprofen.

Analysis

Here, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is also competent to report symptoms of back pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  He is competent to describe his symptoms and their effects on employment and daily activities.

In this case, the lumbar spine disability has been evaluated based upon limited motion and functional impairment.  The current evaluation contemplates motion that is greater than 30 degrees on flexion.  

Throughout the rating period, the evidence shows that the Veteran can flex his thoracolumbar spine beyond 30 degrees.  A 40 percent evaluation requires flexion to 30 degrees or less.  Higher evaluations may be assigned for ankylosis, but the Veteran retains lower back motion, and thus does not have ankylosis.  He, therefore, does not meet the criteria for a disability rating in excess of 20 percent under the general rating formula.  38 C.F.R. §§ 4.7, 4.21.

Nor is there evidence of doctor-prescribed bed rest or incapacitating episodes having a total duration of at least four weeks during the past 12 months to warrant an increased disability rating.

In this case, under the general rating formula, the orthopedic component of the Veteran's lumbar spine disability warrants no more than the currently assigned 20 percent evaluation.  While the Veteran indicated that the symptomatology associated with his service-connected disability was severe at times and that he experienced constant pain, the objective findings consistently do not show that his disability meets the criteria for an increased evaluation; and the Board concludes that those findings outweigh his lay assertions regarding severity.

In this regard, the Board has considered the Court's holding in Deluca.  Although findings did not reveal that ranges of motion were additionally limited following repetitive testing, examiners have acknowledged functional impairment in terms of less movement than normal; weakened movement; excess fatigability; pain on movement; and interference with sitting and standing and weight-bearing.  However, such impaired function still does not satisfy the criteria for an increased disability rating for a disability of the spine.  Thus, even with consideration of increased pain during flare-ups, the rating criteria applied take into account pain and other symptoms.

The Veteran's reported symptoms have been considered, and they support the currently assigned evaluation.  The evidence as a whole does not show that the criteria for an increased rating are approximated.  Nor do spinal disabilities have an undamaged joint for comparison purposes.  See Correia, 28 Vet. App. at 170.  For these reasons, the Board concludes that an increased rating is not warranted based on functional loss due to pain and other symptoms as contemplated by Deluca.

Thus, the weight of the evidence is against the grant of a disability rating in excess of 20 percent, based on orthopedic findings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2016).

In addition, the Veteran has described some sensory deficits.  The Board finds the Veteran's statements to be credible.

A 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve of the lower extremity.  A 20 percent evaluation is warranted for moderate incomplete paralysis of the sciatic nerve of the lower extremity.  A 40 percent evaluation is warranted for moderately severe incomplete paralysis of the sciatic nerve of the lower extremity.  A 60 percent evaluation is warranted for severe incomplete paralysis, with marked muscular atrophy, of the sciatic nerve of the lower extremity.  An 80 percent evaluation is warranted for complete paralysis of the sciatic nerve of the lower extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Complete paralysis of the sciatic nerve is indicated where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Throughout the rating period, there have been no reports of loss of reflexes or muscle atrophy.  The September 2011 examiner found signs or symptoms of moderate radiculopathy involving the left lower extremity.  The Veteran has also reported radiating pain into his left hip.  Here, the evidence of record does not demonstrate moderately severe radiculopathy to warrant more than the currently assigned separate 20 disability rating for radiculopathy of the left lower extremity.  38 C.F.R. §§ 4.123, 4.124 (2016).

While the Veteran is competent to describe radiating pain, the objective evidence on neurological testing and the examiner's findings outweigh the Veteran's lay reports as to the severity of his symptoms.  Nor is there a showing of mild neurological deficits affecting the right lower extremity to warrant a separate compensable disability rating.

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the Veteran's disability level and symptoms, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations are, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluations do not contemplate the Veteran's level of disability and symptomatology and are found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-i.e., a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. Id.  

Here, the symptomatology and impairment caused by the Veteran's service-connected disability are specifically contemplated by the rating criteria.  Specifically, he has functional impairment due to lumbar pain.  In this case, as shown above, any functional impairment is contemplated in the applicable rating criteria.  There are no other ratable symptoms stemming from the disability.  Thus, the Board finds that the rating criteria adequately cover his symptoms.  As such, referral for consideration for an extraschedular evaluation is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  Here, there is no medical evidence indicating that the Veteran's service-connected disabilities combine or interact in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

For the foregoing reasons, the Board finds that the evidence is against a disability rating in excess of 20 percent for orthopedic findings; and is against a separate disability rating in excess of 20 percent for associated radiculopathy affecting the left lower extremity.


ORDER

A disability rating in excess of 20 percent for residuals of compression fracture of lumbar spine at L4 with intervertebral disc syndrome is denied.

A separate disability rating in excess of 20 percent for associated left leg radiculopathy is denied.


REMAND

In evaluating the Veteran's requests for increased disability ratings, the Board has reviewed the medical evidence of record.

The Veteran contends that his service-connected residuals of a left wrist fracture, a left knee disability, residuals of a left femur fracture, and a right ankle disability are more severe than currently rated and warrant increased disability ratings.  As noted above, he sustained several injuries in a motor vehicle accident during active service in 1981.  Records also show that his right ankle had been reconstructed in 1979 after the Veteran fell through an unsecured deck plate on ship.
   
In this case, the Veteran was last afforded VA examinations to evaluate the severity of each of the service-connected disabilities in September 2011. 

The September 2011 VA examination reports reflect that, with regard to the left wrist, the Veteran reported chronic pain and trouble lifting and carrying; with regard to the left knee, he reported wobbling and swelling and pain; with regard to the left femur, he reported a persistent ache in the thigh with prolonged standing or walking; and with regard to the right ankle, he reported that it continued to swell and give out on him.  Since then, the Veteran has described a worsening of each disability.

In August 2012, he reported that the pain and discomfort in his left wrist had increased significantly over the years.  Regarding the left knee, S.R.G. testified in August 2016 that when the Veteran worked for two or three hours, he then had lots of pain and had to wrap his knee in a heating pad and lay still for a couple of hours.  Regarding the left femur, the Veteran testified in August 2016 to occasional numbness and tingling.  Regarding the right ankle, the Veteran testified that he had trouble walking on uneven terrain.  He is competent to describe his symptoms and their effects on employment and daily activities.

Moreover, the United States Court of Appeals for Veterans Claims (Court) recently held that the regulatory provisions of 38 C.F.R. § 4.59 require VA to test for joint pain in both active and passive motion; in weight-bearing and non-weight-bearing; and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).

Under these circumstances, VA cannot rate the service-connected residuals of a left wrist fracture, a left knee disability, residuals of a left femur fracture, and a right ankle disability without further medical clarification.  Hence, the Veteran is entitled to new VA examinations.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's outstanding VA treatment records, from March 2014 forward; and associate them with the Veteran's claims file. 

2.  Afford the Veteran a VA examination(s), for evaluation of the service-connected residuals of a left wrist fracture, a left knee disability, residuals of a left femur fracture, and a right ankle disability; and for any functional impairment.   The entire claims file, to include this REMAND, must be available to the examiner(s). 

All appropriate tests and studies should be conducted-including range-of-motion testing in active motion, passive motion, weight-bearing, and non-weight-bearing-for both wrists, knees, thighs, and ankles; and the results reported.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary for each disability in this case, he or she should clearly explain why that is so.

The examiner(s) should opine as to whether the left wrist, left thigh, left knee, or right ankle exhibits weakened movement, excess fatigability, or incoordination; and whether any of the service-connected disabilities significantly limits functional ability during flare-ups or when the joint or thigh is used repeatedly over a period of time.  The examiner should describe any incapacitating exacerbations.

The examiner should also interview the Veteran as to his employment and education history, and ascertain any functional and occupational impairment resulting from service-connected disabilities.  

3.  After ensuring that the requested actions are completed, re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the appeal to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by VA.
  
The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


